DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	Fifteen (15) sheets of drawings were filed on August 9, 2020 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  “the” should be inserted before “waveguide” in line 16 of claim 1, and in line 18 of claim 10.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10; the claim recites the limitation "the first and second surfaces" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests changing “the first and second surfaces” to – the front and back surfaces—to overcome this rejection.
Regarding claims 10-18; the claims inherently contain the deficiencies of any base or intervening claims from which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Travers et al. (US 2021/0103146 A1).
The applied reference has a common inventor and a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it 
Regarding claim 1-5, 7, 9-15, and 17; Travers et al. discloses an imaging apparatus (100; see Figures 1-3 and the abstract; see claim 1 of Travers et al.) for forming a virtual image superimposed within a view of an ambient environment (augmented reality eyewear display system; see the abstract and paragraphs 1 and 2) comprising: 
an image light guide (waveguide assembly 89) comprising a waveguide (waveguide(s) 92 and/or 94 of waveguide stack module 80; see Figures 7-11; see paragraphs 6, 7, 16-20, 44, 45, 56, 60, 61, and 89) having first and second surfaces (front and back surfaces), 
an in-coupling diffractive optic (in-coupling diffractive optic; see paragraphs 6, 7, and 90; see claim 1 of US 2021/0103146) on one of the first and second surfaces disposed to direct (i.e. arranged to diffract) image-bearing light beams of a virtual image into the waveguide (92 and/or 94) for propagation along the waveguide (92/94) by internal reflections (TIR; see paragraph 93) from the first and second surfaces; 
an out-coupling diffractive optic (out-coupling diffractive optic; see paragraphs 6, 7, an 90; see claim 1 of US 2021/0103146) on one of the first and second surfaces of the waveguide (92 and/or 94) and disposed to direct (i.e. arranged to diffract) the image-bearing light beams from the waveguide (92/94) toward a viewer eyebox so that the virtual image is viewable from within the eyebox (the eyewear display system is for viewing virtual images with at least one eye; see the abstract, paragraphs 1, 4, and 48, and thus inherently includes an “eyebox” in which the virtual image is viewable by the eye); 
an at least partially transparent outer cover (outer cover; see paragraph 7; right outer cover 76, left outer cover 82; see paragraphs 56-60; the display is an augmented reality display and thus the outer cover must inherently be transparent, as understood by a person or ordinary skill in the art; the right and left eye sections are see-through sections; see the abstract) for protecting as least part of the waveguide (92/94) from undesirable environmental influences of an ambient environment while supporting views of the ambient environment from the eyebox through both the waveguide and the outer cover (this is inherently how augmented reality eyeglasses function); and 
a circular polarizer (circular polarizer; see paragraph 61) interposed between the waveguide (waveguides 92/94 of waveguide assembly 89) and the outer cover (right outer cover 76) to block a return of stray light into the waveguide as a result of reflections of the stray light from the outer cover (see paragraph 61), such that stray light exiting through the front surface of the waveguide (92/94) propagates through the circular polarizer to the outer cover (76) and at least a portion of the stray light reflected from the outer cover (76) is blocked from reentering the waveguide (92/94; see paragraph 61);
wherein the circular polarizer (circular polarizer; see paragraph 61) is arranged such that stray light exiting through the front surface of the waveguide (waveguide assembly 89) propagates through the circular polarizer to the outer cover (76) and at least a portion of the stray light reflected from the outer cover (76) is blocked from reentering the waveguide (see paragraph 61);
wherein the outer cover (76) is made of a photochromic material (see paragraph 60), which darkens upon exposure to light of sufficient intensity to reduce an amount of light from the ambient environment reaching the eyebox and thereby preserve a desired contrast of the virtual image from within the eyebox (this is how the photochromic outer cover 76 inherently functions);
wherein the outer cover (76; see Figure 8) has a concave shape facing the circular polarizer (see paragraph 61);
wherein the outer cover (76) includes an inner surface facing the circular polarizer and the inner surface of the outer cover has an anti-reflection coating (see paragraph 86);
wherein the first and second surfaces of the waveguide (92/94) are plane parallel surfaces (see paragraph 45), and the circular polarizer (circular polarizer) includes inner and outer plane parallel surfaces through which the stray light from the waveguide passes en route to the outer cover (76; see paragraph 61);
wherein the image light guide/waveguide (waveguide assembly 89) and the outer cover are supported within an aperture of a common frame (frame 10; see Figure 3; see the abstract; see paragraphs 6, 7); 
wherein the circular polarizer (see paragraph 61) is supported by the image light guide (waveguide assembly 89) in such a way as to not significantly interfere with the internal reflections by which the image-bearing light beams propagate along the waveguide from the in-coupling diffractive optic to the out-coupling diffractive (this is inherently required to be true for the waveguide to function via total internal reflection, TIR, as described; see paragraph 93).     
Regarding claims 19 and 20; an imaging apparatus (100; see Figures 1-3 and the abstract; see claim 1 of Travers et al.) for forming a virtual image comprising: 
first (waveguide assembly 89) and second  (outer cover system including outer covers 76 and 82) optical subsystems; 
the first optical subsystem (waveguide assembly 89) being arranged such that a first portion of image bearing light is conveyed (propagated by TIR) to a position at which a virtual image can be seen and a second portion of the image bearing light escapes from the first optical subsystem (waveguide assembly 89) as stray light (this inherently occurs); 
the second optical subsystem (outer cover system including outer covers 76 and 82) comprising a partially reflective surface (light is reflected from the outer covers; see paragraph 61) that reflects some of the stray light back toward the first optical system (waveguide assembly 89) as reflected stray light; 
a circular polarizer (circular polarizer; see paragraph 61) disposed between the first and second optical subsystems and arranged to convey a portion of the stray light to the partially reflective surface and to block a portion of the reflected stray light from reentering the first optical subsystem (see paragraph 61); 
wherein the first optical subsystem comprises an image light guide including in-coupling and out-coupling optics for directing the first portion of the image bearing light to the position at which both the virtual image and an ambient environment can be seen (see claim 1 of Travers et al; see the abstract and paragraphs 6, 7, 90).
Allowable Subject Matter
Claims 6, 8, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant known prior art, does not disclose or render obvious:
The imaging apparatus defined by claim 6, wherein the circular polarizer includes an inner surface facing the waveguide and the inner surface of the circular polarizer has an anti-reflection coating in combination with all of the limitations of base claim 1; 
The imaging apparatus defined by claim 8, wherein the plane parallel surfaces of the circular polarizer are tilted with respect to the plane parallel surfaces of the waveguide to reduce the return of stray light into the waveguide from back reflections of the stray light from the circular polarizer in combination with all of the limitations of base claim 1 and all of the limitations of intervening claim 7;
The imaging apparatus defined by claim 16, wherein the circular polarizer includes an inner surface facing the waveguide and the inner surface of the circular polarizer has an anti-reflection coating in combination with all of the limitations of base claim 10; 
The imaging apparatus defined by claim 18, wherein the plane parallel surfaces of the circular polarizer are tilted with respect to the plane parallel surfaces of the waveguide to reduce the return of stray light into the waveguide from back reflections of the stray light from the circular polarizer in combination with all of the limitations of base claim 10 and all of the limitations of intervening claim 17;
The imaging apparatus defined by claim 21, wherein the image light guide of the first optical subsystem is a first image light guide and the second optical subsystem comprises a second image light guide including in-coupling and out-coupling optics for directing a first portion of the image bearing light conveyed by the second image light guide to the position at which both the virtual image and the ambient environment can be seen in combination with all of the limitations of base claim 19 and all of the limitations of intervening claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Amirparviz et al. (US 8,848,289 B2) discloses an imaging apparatus (see Figure 2) including a polarizer (215) that orthogonally polarizers ambient light (see column 4, lines 6-22), an optical waveguide (205) and a wire grid polarizer (210), but does not disclose or suggest the use of a circular polarizer between an outer frame and the waveguide (205), and although the presence of an outer frame for eye display devices is within the level of ordinary skill in the art, there does not appear to be motivation to substitute a circular polarizer for the disclosed polarizer, 215, as the circular polarizer would perform differently;
Border et al. (US 2017/0242251 A1) discloses a see-through display system (see Figure 8A) including an outer cover (814) and an optical waveguide (810), but does not disclose or suggest a circular polarizer between the cover and waveguide; and
Kimmel et al. (US 2018/0143437 A1) discloses an optical display arrangement (see Figures 4 and 5) for a head mounted display in which circularly polarized films (61, 62) are positioned between display arrangements (22 and 22) and an optical waveguide (light guide 100), wherein the display arrangements comprises LCD panels, OLED display panels, or LED arrays, etc. (see paragraphs 29-31) such that the display arrangements do not comprise transparent outer covers and the head mounted display of Kimmel et al. is not an augmented reality display, wherein Kimmel et al. does not disclose or suggest the use of circular polarizers with a transparent outer cover of an augmented reality display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874